UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
STEPHANIE LYNN SLOMINSKI,

                        Plaintiff,                      1:18-cv-932
                                                         (GLS/CFH)
                  v.

NYS OFFICE OF MENTAL HEALTH
et al.,

                        Defendants.
APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF:
STEPHANIE LYNN SLOMINSKI
Plaintiff Pro Se
22 Hanover Drive
Delmar, New York 12054

Gary L. Sharpe
Senior District Judge


                                     ORDER

      The above-captioned matter comes to this court following a Report-

Recommendation and Order by Magistrate Judge Christian F. Hummel

duly filed on December 6, 2018. (Dkt. No. 7.) Following fourteen days

from the service thereof, the Clerk has sent the file, including any and all

objections filed by the parties herein.

      No objections having been filed, and the court having reviewed the
Report-Recommendation and Order for clear error, it is hereby

      ORDERED that the Report-Recommendation (Dkt. No. 7) is

ADOPTED in its entirety; and it is further

      ORDERED that plaintiff’s Title VII claim against defendant Wendy

Fox is DISMISSED WITH PREJUDICE; and it is further

      ORDERED that plaintiff’s New York State Human Rights Law

(NYSHRL) claim against defendant New York State Office of Mental Health

(OMH) is DISMISSED WITH PREJUDICE; and it is further

      ORDERED that plaintiff’s NYSHRL claim is DISMISSED WITH

PREJUDICE against Fox in her official capacity; and it is further

      ORDERED that plaintiff’s demand for punitive damages under the

NYSHRL against defendants is DISMISSED WITH PREJUDICE; and it is

further

      ORDERED that plaintiff’s demand for punitive damages under Title

VII against the OMH is DISMISSED WITH PREJUDICE; and it is further

      ORDERED that the case is returned to Magistrate Judge Hummel for

issuance of summonses on the remaining claims; and it is further

      ORDERED that the Clerk provide a copy of this Order to the plaintiff



                                      2
in accordance with the Local Rules.

IT IS SO ORDERED.

January 7, 2019
Albany, New York




                                      3
